Citation Nr: 1129244	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional gastrointestinal disability as a result of Department of Veterans Affairs medical treatment. 

2.  Entitlement to service connection for a gastrointestinal disability, claimed as Crohn's disease/ulcerative colitis, to include as due to exposure to Agent Orange and/or as a result of exposure to asbestos.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a disability manifested by multiple joint pain.

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disability, to include chloracne, rash, allergies, and contact dermatitis.  


REPRESENTATION

Veteran represented by:	Daniel O. Gallagher, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

With regard to the claim for service connection for a gastrointestinal disability, the Board notes that the Veteran previously filed a claim for service connection for a Crohn's disease/ulcerative colitis and it was denied in February 1992, October 1999, and July 2002 rating decisions.  In the Veteran's current claim, he requests service connection for Crohn's disease, ulcerative colitis, and colon cancer, to include as due to exposure to Agent Orange and/or asbestos.  The United States Court of Appeals for the Federal Circuit has held that the term "factual basis" is defined as the claimant's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Because service connection was not previously denied for any of these disabilities as secondary to Agent Orange or asbestos exposure, it must be considered de novo.  Id., see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).  Also, the Board finds that characterization of the Veteran's claim as noted on the cover page of this decision best reflects the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that the attorney representing the Veteran is not currently accredited as a representative by VA's Office of General Counsel (OGC).  Under VA regulation, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with OGC.  The Board notes, however, that the Veteran's representative commenced representation in September 2007, and as such, he need not meet the accreditation requirement to continue his representation in this matter.  38 C.F.R. §§ 14.629, 14.630 (2010).

In August 2009, the Veteran appeared and testified at a Travel Board Hearing at the Ft. Harrison RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that further evidentiary development is necessary as detailed below.  



Claim for compensation pursuant to 38 U.S.C. § 1151

The Veteran asserts negligence in the treatment of his gastrointestinal disability from 1992 to March 2006 on the part of VA Medical Centers (VAMCs) in Spokane, Washington; Walla Walla, Washington; Helena, Montana; Denver, Colorado; and Salt Lake City, Utah.  See September 2007 and May 2008 VA Forms 21-4142.  He asserts that had proper testing been conducted-specifically a biopsy of the inflamed area of the bowel as noted in a May 2005 VA colonoscopy report-a proctocolectomy performed in March 2006 would not have been necessary.  See Board Hearing Transcript (Tr.) at 15.  There are also some statements reflecting the Veteran's contention that he has colon cancer due to the negligent treatment by the VAMCs.  

The Veteran presented for a VA examination in February 2009.  After review of the claims folder and examination of the Veteran, the examiner opined that there was no negligence involved in the March 2006 surgery.  However, the Veteran does not allege that the surgery itself was performed negligently.  Instead, as noted above he asserts that, had the VAMCs not been negligent in their treatment, he would not have needed the March 2006 surgery in the first place.  Therefore, as the examiner did not address the Veteran's contentions, the examination as a whole is inadequate, and a new examination is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service connection for a gastrointestinal disability

Additional development is also needed with regard to the Veteran's claim for service connection for a gastrointestinal disability.

The Veteran asserts that he had an infection that spread from his stomach to esophagus during boot camp.  He reported a high fever and diagnosis of German measles and double pneumonia.  The Veteran stated that he first experienced rectal bleeding in 1974.  He testified that he recalled being treated for stomach problems in service, and stated that he never had intestinal problems prior to enlistment in the military.  He is certainly competent to so testify.  The Veteran also contends that he was exposed to many toxins during service, including Agent Orange and asbestos, and that such exposure may be the cause of his current gastrointestinal problems.  

The Veteran's service treatment records demonstrate that he was treated for complaints of nausea and vomiting and chills with cough and congestion in service; he was also diagnosed with a viral syndrome and measles.  

In February 2009, the Veteran underwent a VA examination.  After review of the claims folder and examination of the Veteran, the examiner opined that the Veteran's gastrointestinal disability was less likely than not a result of military service, to include his in-service treatment and alleged Agent Orange and toxic chemical exposure therein.  This examination report, however, made no reference to asbestos exposure and whether it was a possible cause of his gastrointestinal disability.  In this regard, the Board finds the Veteran's testimony regarding in-service exposure to asbestos during Naval service competent.  In addition, that testimony is credible.  Therefore, as the examination report does not address conceded asbestos exposure, the examination as a whole is inadequate, and a new examination is required.  See Nieves-Rodriguez, supra; see also Barr, supra.  

Service connection for a low back disability, bilateral shoulder disability, a disability manifested by multiple joint pain, and claims to reopen service connection for PTSD and skin disability

In a March 2008 rating decision, service connection for a low back disability, bilateral shoulder disability, and disability manifested by multiple joint pain was denied.  Additionally, the Veteran's claims for service connection for PTSD and a skin disability were not reopened because the RO found that new and material evidence had not been received to reopen the claims.  

In April 2008, the Veteran submitted a VA Form 9, which was accepted in lieu of a notice of disagreement for the claim for service connection for a gastrointestinal disability.  On this form, the Veteran indicated by checking the appropriate box that he was appealing all issues.  In a handwritten note below, the Veteran expressed disagreement with "all issues pertaining to colitis, Chrones [sic], and prestage colon cancer."  In subsequent statements and testimony, the Veteran asserted that his back, shoulder, and joint pain disabilities are secondary to his gastrointestinal problems.  

The United States Court of Appeals for Veterans Claims recently held that in the absence of a clear waiver on the record, the Board must abide by the VA Form 9 box that the Veteran checked when determining which issues are perfected on appeal.  Evans v. Shinseki, 24 Vet. App. 292 (2011).  Accordingly, as the Veteran checked the box indicating he wished to appeal all issues in the April 2008 VA Form 9, the Board finds that the Veteran has submitted a timely notice of disagreement with the denial of service connection for a back disability, bilateral shoulder disability, a disability manifested by multiple joint pain, as well as the denial of reopening the claims of service connection for PTSD and a skin disability.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a statement of the case addressing the claims of entitlement to service connection for a low back disability, bilateral shoulder disability, disability manifested by multiple joint pain, and claims to reopen service connection for PTSD and a skin disability, and inform the Veteran of his appeal rights.

2.  Schedule the Veteran for a VA gastrointestinal examination.  The claims folder, including a copy of this remand, must be made available to the examiner for review.  Perform all necessary tests, if any, and report all clinical manifestations in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability):

(a) that VA treatment for his gastrointestinal disability from 1992 to the time of his proctocolectomy in March 2006 resulted in any additional gastrointestinal disability, comparing the condition immediately before and after the treatment, beyond the natural progress of the disease.

(b) that VA treatment for his gastrointestinal disability from 1992 to the time of his proctocolectomy in March 2006 involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment.  For purposes of addressing this question, the examiner is asked to discuss the findings of the May 2005 colonoscopy report, and indicate whether a biopsy of the inflamed areas of the colon noted on the colonoscopy report would have negated the need for a total proctocolectomy in March 2006.

(c) that VA treatment for his gastrointestinal disability from 1992 to the time of his proctocolectomy in March 2006 involved a failure to timely diagnose and properly treat the gastrointestinal disability, or involved an event that was not reasonably foreseeable. 

(d) that VA treatment for his gastrointestinal disability from 1992 to the time of his proctocolectomy in March 2006 involved a failure to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without appropriate informed consent.

(e) that any currently diagnosed gastrointestinal disability manifested during his period of active service, or whether any current gastrointestinal disability is related to exposure to asbestos in service.  For purposes of addressing this question, the examiner is asked to concede that the Veteran has been exposed asbestos in service.  

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

3.  Then readjudicate the claims of service connection for a gastrointestinal disability and compensation pursuant to 38 U.S.C. § 1151 for gastrointestinal disability as a result of VA medical treatment.  If the claims remain denied, issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


